department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date sin - date date legend x entity entity entity entity a b c d m d e y dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below the information submitted indicates that you were incorporated on d under the general corporation law of m article iv of your certificate of incorporation states the following said corporation is organized exclusively for charitable religious education and or scientific purposes including for such purposes the distribution to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code of you are one of the five related corporations formed by x simultaneously formed with you on d by x were entity entity and entity the submissions refer to them as a c and d respectively you are referred to as b four years earlier x had formed entity a and d have each filed an application_for recognition of exemption under sec_501 of the code c filed an application_for recognition of exemption under sec_501 of the code entity is currently exempt under sec_501 x is the sole officer holding the position of president of the five corporations the related corporations you indicated that the recent formation of the four corporations is the expansion of the work for the public good into a cooperative arrangement between all five corporations you indicated that in year ------ x gave y dollars to entity with the intention that it be used as a loan be invested in a program of high interest return the interest earned be kept by entity and the principal be returned to x however the person who had control of the fund embezzled the fund entity has written off the amount in its books and treated it as a donation by x to allow him to deduct the amount on his personal income_tax return you state the following information relating to the related organizations--- we would like to use a as our c charitable foundation to accept large donations invest them and distribute specific amounts to b a non-operating c foundation after b has solicited received reviewed and approved grant applications that fit the vision and mission of our system b will function as our non-operating c pass-through organization grant and service proposals will be directed to this organization from other operating c non- profit organizations b will thus handle the year to year distribution of funds as requested and received from a d and entity1 will be two of the many operating c non-profit organizations that will be eligible to receive grants from b c will function as sec_501 through g holding corporation for real assets that can be best purchased by c and then leased to other c non-profit organizations within the system this will maximize the use of assets that can be time- shared by grantees instead of being purchased and then only be used part-time it will also simplify the change over from one non-profit to the next if a grantee decides to close its doors our vision and mission is to provide the following workshops and training that teach how to be successful at obtaining b grants matching funds and or sponsorships workshops that teach how to share one's wealth that is above and beyond immediate needs in a way that benefits others and still protect the future needs of the philanthropist workshops and training that teach how to improve one's spiritual mental physical and emotional approaches to life workshops on personal business and relationship development workshops on developing talents in any of the fine arts the financial data submitted in your application shows zero income and expenses for tax years ------ and ------ when we requested for your budget for tax years ------ and ------ you responded none are projected at this point in time we are awaiting approval of non-profit status so as to be able to advertise the agency purpose and then solicit funds as tax deductible also in a same date letter pertaining to the related_organizations as a group it was stated we are still in the process of organizing our structure so we have had no income to date in your letter dated e you stated that your activity will be limited to administering the grant program of a to be eligible for grants individuals and groups must show abilities to perform one or more categories with more points given for higher order numbers that include donating a portion or entire owned business funds or service to the a system you also state that grantees' use of grants will be limited to developing programs that avoid duplication as spelled out in the vision and mission of a sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific educational and other purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged the term charitable has been interpreted to include the promotion of health revproc_90_27 1990_1_cb_514 sets forth procedures with regards to applications for recognition of exemption an organization must establish that it meets the particular requirements of the section under which exemption is claimed section dollar_figure provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirement of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination will be issued in those cases where an organization is unable to describe fully its purposes and activities a refusal to issue a ruling or determination_letter will be considered an initial adverse determination which administrative appeal or protest rights will be afforded generally courts have also concluded that an applicant bears the burden of establishing that it meets the requirements for recognition of exempt status in numerous cases courts have upheld service rulings denying recognition where an applicant failed to establish its exempt_purpose or that it did not have substantial non-exempt purposes see eg 82_tc_215 lack of concrete information about future operations 71_tc_920 incomplete and ambiguous responses to questions posed by irs 69_tc_615 r ecords replete with unsupported generalizations that are too general and lack the facts necessary to establish public rather than personal purposes 71_tc_102 documented criteria which would demonstrate the grant selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant american science foundation v commissioner tcmemo_1986_556 grant selection criteria and procedures pius xii academy inc v commissioner tcmemo_1982_97 vague generalizations about proposed school operations see also basic bible church of america v commissioner tcmemo_1983_287 failure to submit books_and_records for examination supports inference that activities were not in furtherance of exempt purposes our analysis indicates that you have been formed for more than years and have yet to operate you also have no budget for operation in the next two years when you become operational your sole activity is administering the grant program of a related_entity we find the grant program is vague in the purpose it will accomplish with the limitation imposed on grantees' use of grants for developing programs that avoid duplication as spelled out in the vision and mission of a moreover the eligibility criteria of requiring a grantee to donate assets and service to the related_organizations are inconsistent with purposes under sec_501 pursuant to section dollar_figure of revproc_90_27 your failure to demonstrate that your proposed activities will be exempt will require that establish a record of actual operations before a ruling or determination will be issued therefore we cannot rule that you are exempt under sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice internal_revenue_service tege se t eo ra t constitution ave nw washington d c lois g lerner director exempt_organizations rulings agreements ronald j shoemaker sincerely
